Name: Commission Regulation (EU) NoÃ 191/2010 of 5Ã March 2010 fixing the import duties applicable to certain husked rice from 6Ã March 2010
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance
 Date Published: nan

 6.3.2010 EN Official Journal of the European Union L 56/6 COMMISSION REGULATION (EU) No 191/2010 of 5 March 2010 fixing the import duties applicable to certain husked rice from 6 March 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 137 thereof, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20, other than import licences for basmati rice, were issued in respect of 168 643 tonnes for the period from 1 September 2009 to 28 February 2010. The import duty for husked rice falling within CN code 1006 20 other than basmati rice should therefore be adjusted. (2) The applicable duty must be fixed within 10 days of the end of the period mentioned above. This Regulation should therefore come into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 30 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1.